Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150359                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices
  AMY P. BEAUCHAMP and SAMUEL
  BEAUCHAMP,
            Plaintiffs-Appellees,
  v                                                                SC: 150359
                                                                   COA: 313377
                                                                   Marquette CC: 10-048212-CK
  JESSE C. SCHRAMM, LAURA SCHRAMM,
  and 301 GARFIELD STREET, INC.,
             Defendants-Appellants.

  _____________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2015
           a0622
                                                                              Clerk